22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Applicant’s response filed 29 Jun 2021 amends claims 3, 11, and 16; thereby providing claims 3-22 pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636) in view of Laksono (US 2015/0279418).
	For claim 3 and 11, Bentley discloses an immersive display system, comprising: 
	a display, in communication with one or more processors ([0161]: display 120 coupled to computer 160); and 
	a plurality of sensor modules, in communication with the one or more processors ([0161]: an integrated sensor and video motion analysis method.), 
	wherein the one or more processors are configured to: receive data obtained by the plurality of sensors modules to determine a control command ([0239] e.g. synchronized event videos based on motion analysis for having event data based on a motion command with the required speed for the event); 
	selectively cull one or more subsets of a plurality of data sets according to the control command ([0297]: e.g. highlight frames for culled frames from a server and sending the frames to an emergency service based on different cameral field of views); 

Bentley does not expressly disclose to receive an updated control command from a viewer of the display, and selectively cull the plurality of data sets according to the updated control command.
Laksono teaches to receive an updated control command from a viewer of the display ([0037] viewer fovea tracking generator 120 generates the fovea tracking data 124 based on facial modelling, recognition and tracking of the point of focus on the display device 105 of the viewer's eyes), and
 	selectively cull the plurality of data sets according to the updated control command ([0035] video source 135 generates the received signal 98 to enhance the encoding accuracy in region of viewer interest 142 and to reduce the encoding accuracy regions of the video outside of the region,).
It would be obvious to a person with ordinary skill in the art to combine the fovea tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement that encoding of the peripheral regions can be sacrificed, i.e. culled, to generate a higher ratio of compression difference between the fovea and peripheral regions.
	For claims 4 and 14, Bentley discloses the immersive display system of claim 3, wherein the one or more processors are configured to determine the control command further based at least on one or more information about the immersive display system selected from the group consisting of display type, display resolution, display size, display frame rate, and distance from a viewer to the display ([0165] If mobile device 101 contains two cameras, as shown in mobile device 102, i.e., cameras 130a and 130b, then the cameras may be utilized to create a three-dimensional data set through image analysis of the visual markers for example.). 
	For claims 5 and 12, Bentley discloses the immersive display system of claim 3, wherein the plurality of data sets comprise video and audio content ([0297]: The videos that cover the event, or any other sensors near the event and near the time may also be queried and sent out to define a group event. Other sensor data, including heart rate and sound or sound levels may also be indicative of an event that is worthy of a highlight or other type of event). 

	For claims 7 and 22, while Bentley does not, Laksono teaches wherein the plurality of sensor modules are configured to track body movement, head movement, and eye movement of a viewer of the display ([0035] In this example, during a scene of a video program depicted in screen display 140, the viewer fovea tracking generator 120 tracks the eye and/or head movements of the viewer to determine a region of viewer interest 142. The video source 135 generates the received signal 98 to enhance the encoding accuracy in region of viewer interest 142 and to reduce the encoding accuracy regions of the video outside of the region, 142.). It would be obvious to a person with ordinary skill in the art to combine the fovea  tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement that encoding of the peripheral regions can be sacrificed to generate a higher ratio of compression difference between the fovea and peripheral regions. 
	For claim 8, while Bentley does not, Laksono teaches wherein the plurality of sensor modules are configured to track stereo view information for each eye of the viewer ([0035]: e.g. viewer fovea tracking generator 120 tracks both eye and/or head movements of the viewer). It would be obvious to a person with ordinary skill in the art to combine the fovea tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement as discussed for claim 7.
	For claim 9, Bentley discloses the immersive display system of claim 3, wherein the immersive display system is a head-mounted display (HMD) ([0117] FIG. 2A illustrates a helmet based mount that surrounds the head of a user wherein the helmet based mount holds a motion capture sensor. FIG. 2B illustrates a neck insert based mount that enables retrofitting existing helmets with a motion capture sensor). 	

	For claim 15, Bentley discloses wherein the control command is further based at least on metatags and metadata embedded or associated with the requested data sets ([0172]: Table 183 may include information related to S number of sensor data per user per equipment, wherein the table may include the time and location of the sensor data, or any other metadata related to the sensor data such as temperature, weather, humidity, as obtained locally via the temperature sensor shown in FIG. 1A, or via wireless communications or in any other manner for example, or the sensor data may include this information or any combination thereof).
	For claim 17, Bentley discloses wherein the video and audio content comprises two-dimensional, three-dimensional, or virtual reality video and audio content ([0160]: video content). 
For claim 18, while Bentley does not, Laksono teaches wherein the control command information is further based at least on foveal area and foveal area target shape ([0035]: e.g. The video source 135 generates the received signal 98 to enhance the encoding accuracy in region of viewer interest 142 and to reduce the encoding accuracy regions of the video outside of the region, 142.). It would be obvious to a person with ordinary skill in the art to combine the fovea tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement as discussed for claim 7.
	For claim 19, Bentley discloses the method of claim 11, wherein the field of interest information is further adjusted based on user input methods ([0213]: The difference in clocks from the sensor and computer may be utilized to request images data from any camera local or pointing at the location of the event for the adjusted times to take into account any clock difference at 1702.) See also, Laksono [0030]: The video encoding module 132 generates a fovea encoded video signal 134 in accordance with the fovea tracking data 124 to a first accuracy within the region(s) of viewer focus and to a second encoding accuracy outside the region(s) of viewer focus, such that the ratio between the first encoding accuracy and the second encoding accuracy is adjusted according to the transmission bandwidth). 

	For claim 21, Bentley discloses the method of claim 11, wherein the field of interest of the viewer is obtained by monitoring one or more sensors local to the viewer ([0195]: This may include a broadcast message requesting video from a particular proximal camera or a camera that is pointing in the direction of the event. In one or more embodiments, the computer is further configured to broadcast a request for camera locations proximal to the event or oriented to view the event, and optionally display the available cameras, or videos therefrom for the time duration around the event of interest). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636) in view of Van Dusen (US 2017/0353748).
For claim 16, Bentley discloses a computer-implemented method for selectively culling data sets ([0135] FIG. 20 illustrates the process of culling a video for event videos) at data source for a viewer of a display system ([0161]: display 120), comprising:
(a) determining a control command based at least on requested data sets ([0172]: Table 183 may include information related to S number of sensor data per user per equipment, wherein the table may include the time and location of the sensor data, or any other metadata related to the sensor data such as temperature, weather, humidity, as obtained locally via the temperature sensor shown in FIG. 1A, or via wireless communications or in any other manner for example, or the sensor data may include this information or any combination thereof), 
field of interest of the viewer ([0240]e.g. metric of interest for the user such as the criteria for selecting the view for the event and getting thumbnails of the video frames that meet the criteria with paragraph 297 for getting different field of views using multiple cameras at a location using sensor based video analysis), and 
available bandwidth ([0299]: e.g. determining non-highlight frames based on bandwidths and storage requirements from the video); 

(c) selectively culling, at the one or more processors, one or more subsets among the requested data sets according to the control command ([0297]: e.g. highlight frames for culled frames from a server and sending the frames to an emergency service based on different cameral field of views); and
 (d) serving, to the display system, the selectively culled data set ([0161]: enable event based viewing and low power transmission of events and communication with an app executing on a mobile device and/or with external cameras to designate windows that define the events).
Bentley does not expressly disclose wherein a size of the control command is 128 bytes or less.
However, Van Dusen teaches wherein a size of the control command of 128 bytes or less ([0044] The frame rate limit is the minimum permitted value and is a value specified, transmitted, or otherwise provided by the user 12. That is, a three digit integer frame rate command requires less than 128 bytes to represent).
It would be obvious to a person with ordinary skill in the art to combine the Van Dusen command  teachings with the teachings of Bentley to provide the predictable improvement of more efficient communications from using small command syntax. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thangaraj; Karthik Raja et al.	US 10924781 B2	Method and system for real-time transcoding of MPEG-DASH on-demand media segments while in transit from content host to dash client
Kant; Nishi et al.	US 20150327112 A1	METHOD AND SYSTEM FOR SIGNALING REDUCTION ON RADIO ACCESS NETWORKS USING TARGETED INTELLIGENCE FOR COMMUNICATION DEVICES
Freeman, Michael J. et al.	US 20010013123 A1	Customized program creation by splicing server based video, audio, or graphical segments
Song; Jae Hyung et al.	US 7934243 B2	Digital broadcasting system and data processing method
Chen; Ying et al.	US 20110317760 A1	SIGNALING VIDEO SAMPLES FOR TRICK MODE VIDEO REPRESENTATIONS ([0093] In particular, the source device may signal a byte offset to an ODR RAP of a video fragment. The video fragment may be independently addressable using a uniform resource locator (URL) or uniform resource name (URN) specific to the video fragment).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 28 May 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/             Primary Examiner, Art Unit 2485